Citation Nr: 1312214	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  06-08 885	)	DATE
	)
	)

On appeal from the  
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for pelvic pain, right side.

2.  Entitlement to service connection for right leg neuropathy.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for right leg lengthening.

5.  Entitlement to service connection for a right leg disability other than neuropathy and lengthening.

6.  Entitlement to a disability rating in excess of 10 percent for service-connected old contusion of the right kidney, with residual abdominal wall muscle strain.  

7.  Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD), rated as 10 percent disabling from June 24, 2008, and as 70 percent disabling from November 9, 2009.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2005, November 2007, February 2009, and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

On August 24, 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The Board notes that the instant matters were previously before the Board in February 2012, at which time they were remanded for further development.  After the agency of original jurisdiction (AOJ) undertook to complete the requested development, the Veteran's claims were re-adjudicated via an October 2012 supplemental statement of the case (SSOC).  The case was returned to the Board in January 2013.

Also remanded by the Board in its February 2012 decision was the issue of entitlement to service connection for sexual dysfunction, to include as secondary to service-connected PTSD.  In a rating action dated in October 2012, the Appeals Management Center (AMC) granted service connection for erectile dysfunction secondary to PTSD, and assigned a noncompensable evaluation from January 28, 2008.  The AMC also granted entitlement to special monthly compensation based on loss of use of a creative organ.  To date, it does not appear that the Veteran has disagreed with any aspect of the AMC's October 2012 decision.  Thus, any issues regarding the award of service connection for erectile dysfunction and/or SMC are not currently before the Board.

(The decision below addresses the issue of entitlement to higher initial ratings for service-connected PTSD.  The Veteran's remaining claims are addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  Prior to November 9, 2009, the Veteran's psychiatric disability was manifested by symptomatology resulting in a moderate level of overall social and occupational impairment.  

2.  Since November 9, 2009, the Veteran's service-connected PTSD has been manifested by symptoms that likely resulted in occupational and social impairment with deficiencies in most areas; total impairment has not been shown.



CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating for service-connected PTSD have been met since June 24, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012).

2.  The criteria for a rating in excess of 70 percent for PTSD since November 9, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008 and, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that VA's General Counsel  has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claim of service connection for PTSD was granted in February 2009.  He was also assigned a disability rating and effective date.  As the Veteran's current appeal stems from a disagreement with a downstream element, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his STRs, VA treatment records, VA examination reports, private medical evidence, and lay statements from the Veteran, to include his August 2011 hearing testimony.  The Veteran has not indicated that there are outstanding relevant records that VA should have obtained, and the Board is aware of none.

Further, the Veteran has been afforded several VA examinations in connection with claim for service connection for PTSD and his appeal of the disability rating assigned.  A review of the examination reports reveals that the examiner's reviewed the claims folder, considered the Veteran's assertions regarding the severity of his PTSD symptomatology, and provided the appropriate findings for the Board to assess the severity of the Veteran's PTSD in light of the rating criteria.  The Board finds that the examination reports, along with the VA treatment records, contain sufficient evidence by which to evaluate the Veteran's claim for a higher initial rating for his service-connected PTSD.  Thus, the Board has properly assisted the Veteran by affording him an adequate examination in connection with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Cox v. Nicholson, 20 Vet. App. 563 (2007).  

II.  Analysis

The Veteran has been in receipt of VA disability compensation for service-connected PTSD since June 24, 2008, which disability has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, as 10 percent disabling from June 24, 2008, and as 70 percent disabling from November 9, 2009.

Under that DC, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or: symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411 (2012).

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a) (2012).  When evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2012).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2012).  

A review of the evidence relevant to the determination of the appropriate rating for the Veteran's service-connected PTSD shows that the Veteran was seen for a mental health intake evaluation in July 2008, at which time he presented with complaints of nightmares and flashbacks related to war experiences.  He reported avoiding things that reminded him of those experiences, such as movies and noisy environments.  The Veteran stated that he had problems with anger and would become verbally aggressive.  He reported being physically aggressive on more than one occasion and indicated that he spent time in jail as a result.  The Veteran endorsed paranoid thoughts, irritability, depression, insomnia, decreased energy levels and occasional feelings of hopelessness and helplessness.  Suicidal and homicidal ideation were denied.  

Mental status examination revealed that the Veteran was alert, attentive, and oriented times three.  He was noted to be cooperative and reasonable and his speech and language were normal.  His mood was euthymic and mildly elevated.  Perceptual disturbances were denied and his thought process and association was normal, coherent, and circumstantial.  The Veteran's judgment and insight were reportedly good and his memory was intact.  It was noted that the Veteran had had some thoughts of hurting his supervisor, but no actual plan.  The VA clinician diagnosed PTSD and assigned a GAF (Global Assessment of Functioning) score of 60.  It was noted that the Veteran's dose of Trazodone would be increased and that he would be started on Celexa and referred to anger management class.  Overall, the clinician indicated significant PTSD symptoms with some symptoms of hypomania and some anger problems that negatively affected his interpersonal relationships, especially with his fiancé.

In August 2008, the Veteran presented for a scheduled anger management session.  It was noted that generally, he experienced some depression, as well as anger related to his psychiatric disability, PTSD, and work environment.  At that time, the Veteran was maintaining a relationship with his girlfriend, but indicated some sexual limitations.  Objectively, the Veteran's grooming and hygiene were fair, his motor behavior was normal, attitude was cooperative, mood was neutral, and affect was appropriate and variable.  His speech was noted to be relevant and spontaneous and his thought processes were logical and goal-directed, insight was fair, and thought contact was relevant.  Suicidal and homicidal ideation were denied.  

That same day, the Veteran was seen for an intake evaluation in the PTSD clinic.  It was noted that the Veteran was then currently living with his fiancée.  He reported that their relationship was "'going okay,'" but that it was strained by his irritability and reduced sexual functioning.  He indicated getting along with his three siblings.  Regarding his employment, the Veteran stated that he was working full time for the United States Postal Service (USPS), but that he had lost previous jobs due to attitude problems.  He stated that he disliked his supervisor, who would often hassle him about his chronic physical pain and light duty status.

The Veteran reported his psychiatric symptoms to include nightmares three to four times a week, fitful sleep, intrusive thoughts and occasional flashbacks, avoidance of trauma reminders, and significant irritability and frustration.  He denied suicidal and homicidal ideation or gestures.  Mental status examination revealed that the Veteran was oriented times four, that his speech was coherent and well placed, and that his thought content was reality-based.  The Veteran denied auditory hallucinations, but acknowledged occasional service-related visual and olfactory hallucinations.  

VA treatment records show that the Veteran participated in PTSD group therapy.  Notably, he was assigned GAF scores of 55, 56, and 57 in August 2008.  The Veteran's symptomatology was relatively consistent with that outlined above.  A September 2008 entry indicated that the Veteran was still experiencing anger control issues, noting that he reported nearly striking his 17-year old step-daughter's best friend.  At that time, a GAF score of 55 was recorded.  

The Veteran was afforded a VA PTSD examination in October 2008.  It was noted that the Veteran had been receiving mental health treatment at a VA facility, which included individual and group PTSD therapy sessions, as well as anti-depressants and other medication.  The Veteran reported living with his girlfriend and her daughter.  He indicated contact with his mother and siblings, stating that he gets along "okay" with them.  The Veteran denied having any friends, and stated that any social activities were with only his girlfriend.  He stated that when not working, he spent a lot of time at home reading and watching television.  He endorsed having nightmares, and reported that he drank "to get rid of the nightmares" and would then lash out.  

Physical examination of the Veteran revealed that he was neatly groomed and casually dressed.  Psychomotor activity, speech, thought process, and thought content were all unremarkable and the Veteran was oriented times three.  His attitude was cooperative, his affect normal, and he described his mood as feeling dead at times, depressed, frustrated, and anxious.  He was able to do serial 7s and spell backwards.  The Veteran reported difficulty getting to sleep, depending on his level of physical pain and what he was thinking about.  He indicated a good night of sleep to be about four hours, and noted that he experienced nightmares about four times a week.  Panic attacks, delusions, and obsessive or ritualistic behaviors were denied.  There was no presence of homicidal or suicidal thoughts.  It was noted that the Veteran's impulse control was fair and that he had had episodes of violence.  The Veteran's immediate, recent, and remote memories were all normal.  

As to specific PTSD symptoms, the Veteran reported recurrent and intrusive recollections of the event and recurrent distressing dreams.  He felt detachment and estrangement from others, and undertook efforts to avoid activities, places, or people that aroused recollections of the trauma.  The Veteran also indicated difficulty falling or staying asleep, irritability, and outburst of anger.  He stated that his psychiatric symptoms caused him to abuse alcohol, lead to problems in his previous marriage, and contributed to the loss of many jobs.  

The examiner noted that the Veteran was then working full time and indicated that his PTSD impacted him occupationally in that he had difficulty following instructions, had inappropriate behavior, and had poor social interactions.  Overall, the examiner found that the Veteran's PTSD was manifested by transient or mild signs and symptoms that resulted in decreases in work efficiency and ability to perform occupational tasks during periods of significant stress.  A GAF score of 55 was assigned.  

The Veteran continued to participate in group therapy sessions, the records of which revealed GAF scores ranging from 55 to 60 between November 2008 and January 2009.  Treatment notes dated in May 2009 recorded GAF scores of 55 and 57.  It was noted that the Veteran was feeling hopeless about the present and future, but that he had not had any suicidal thoughts.  On June 8, 2009, the Veteran presented to the mental health clinic with complaints of significant stress.  It was noted that he had not been seen in the clinic for six months.  The Veteran reported having been placed on administrative leave from work for two months, before being terminated in May 2009.  He reported feeling depressed and experiencing a loss of interest in usual activities, insomnia, decreased concentration and decreased appetite.  He indicated an increase in the frequency of his nightmares and flashbacks, and stated that he continued to struggle with anger.  Suicidal and homicidal ideation were denied, and the Veteran was assigned a GAF score of 48.  A group therapy note dated the following day indicated a GAF score of 57.  That same day, the Veteran presented to the primary care clinic, reporting that he was recently fired from the USPS because his supervisor thought that his back disability had been service connected.

In August 2009, the Veteran testified at a hearing before a decision review officer (DRO).  At that time, he reported flashbacks every day and nightmares.  He stated that he was no longer employed with the USPS and that he would soon be receiving from them disability payments.  The Veteran alleged that it was a combination of his physical and mental disabilities that led to his unemployment.  

Treatment records dated in August and September 2009 show that the Veteran was assigned GAF scores of 55 during that time.  He continued to report flashbacks, nightmares, irritability, and problems controlling his anger.  The Veteran reported being fired from his job for medical reasons and alleged it was on account of his PTSD.  

The Veteran was afforded another VA examination in November 2009.  The examiner reviewed the evidence of record dated since the initial diagnosis of PTSD in July 2008, noting the recorded GAF scores and the fact that the Veteran had lost his job earlier that year.  The Veteran reported increased PTSD symptoms since losing his job, stating that he experienced five to six flashbacks daily, triggered by smell.  It was noted that the Veteran was dismissed from the USPS in April 2009 and that there was a confidential settlement regarding his discharge, which involved medical issues for which he was awaiting disability.  The Veteran also indicated having nightmares every night, stating that he often awoke feeling as though he could not breathe.  He reported avoiding people and crowds and feeling cut off from people.  The Veteran stated that he was frequently tearful, had outbursts of anger, had difficulty concentrating, and startled easily.  He also indicated that he was then living alone, stating that his fiancée had broken off their engagement.

Mental status examination revealed that the Veteran was stylishly dressed, polite, and affable.  His speech was clear, spontaneous, and goal directed.  His thought processes were linear and logical, his mood only slightly anxious, and his affect supple and engaging.  There was a noted internal inconsistency about his PTSD symptoms.  He endorsed auditory hallucinations as he was falling asleep, but denied excessive paranoia, perceptual distortions, and suicidal or homicidal ideation.  

Cognitively, the Veteran was alert and oriented in all dimensions and his memory was fully intact.  Judgment and insight were only fair.  Psychomotor activity, speech, thought process, and thought content were all unremarkable and the Veteran was oriented times three.  His attitude was cooperative, his affect normal, and he described his mood as feeling dead at times, depressed, frustrated, and anxious.  He was able to do serial 7s and spell backwards.  The Veteran reported difficulty getting to sleep, depending on his level of physical pain and what he was thinking about.  He indicated a good night of sleep to be about four hours, and noted that he experienced nightmares about four times a week.  Panic attacks, delusions, and obsessive or ritualistic behaviors were denied.  There was no presence of homicidal or suicidal thoughts.  It was noted that the Veteran's impulse control was fair and that he had had episodes of violence.  The Veteran's immediate, recent, and remote memories were noted to be normal.  

The examiner diagnosed PTSD and alcohol dependence and assigned a GAF score of 48.  Regarding occupational impairment, the examiner stated her opinion that the Veteran would have difficulty maintaining gainful employment because of his activation and avoidance symptoms, noting that his work history demonstrated that he has difficulty getting along with supervisors and maintaining meaningful work-related relationships.  The examiner also noted that the Veteran's recent physical and psychosocial stressors likely exacerbated his poor coping and increased his social and occupational dysfunction.

A December 2009 Substance Abuse Treatment Program note indicated that at the time, the Veteran was alert and oriented times three.  His memory was noted to be excellent and his thought processes were logical and goal oriented.  He denied suicidal or homicidal ideation and auditory or visual hallucinations.  There was no evidence of paranoia or delusions, his insight and judgment were fair, and his concentration was adequate.  It was noted that the Veteran had been employed until April 2009, at which time he was placed on administrative leave due to disability.  A GAF score of 60 to 65 was recorded.   

The Veteran was seen in mental health in April 2010.  It was noted that he continued to have some mood swings, which involved irritability and anger issues, some anxiety attacks when in large crowds of people, and nightmares.  The Veteran reported working as a prime contractor for a janitorial company, but indicated that he had not had much business lately.  Mental status examination revealed the Veteran's mood to be euthymic, his affect full and mood-congruent, his speech relevant and spontaneous, his through processes logical and goal-directed, his thought content relevant, and his insight adequate.  A GAF score of 58 was assigned at that time.  

The Veteran was afforded a VA general medical examination that same month, the report of which records the Veteran's assertions that he had retired from the USPS in April 2009 due to physical problems.  He stated that he was considered disabled by the USPS primarily due to his low back disability.  Information obtained from the USPS shows that the Veteran was administratively separated from the USPS due to a medical inability to perform his duties.  It was noted that the Veteran had been taking leave approved under the Family Medical Leave Act for treatment related to his back disability.  

The Veteran again testified at a DRO hearing in July 2010, during which he reported that his service-connected physical disabilities rendered him unemployable and were the reason why he was no longer employed with the USPS.  The Veteran stated that he had been receiving disability payments from the USPS since June 2009. 

The Veteran was seen in mental health that same month at which time he reported minor mood swings, avoidance behaviors, panic attacks, hypervigilence, and constant depression.  A GAF score of 60 was recorded.

The Veteran was afforded another VA examination in September 2010.  It was noted that he had last been seen in mental health in August 2010, at which time he was assigned a GAF score of 60.  His psychiatric symptoms were noted to include sleep problems, increased guilt, decreased energy, difficulty concentrating, weight gain, and some psychomotor slowing.  There was no significant decrease in interest and no suicidality.  It was noted that his symptoms were consistent with bipolar disorder.  The Veteran also endorsed symptoms consistent with panic disorder.

The examiner noted that the Veteran's social functioning was constricted, but that he maintained social relationships with his brother, mother, VA staff, and AA sponsor.  The examiner indicated that the Veteran's symptoms were the same as those reported during the October 2008 examination and had remained at the same level of intensity since that time, stating that there had been no remission of PTSD symptoms.  The examiner stated that psychometric data suggested that the Veteran's PTSD symptoms were moderate in severity and a GAF score of 57 was assigned.  The examiner noted that the Veteran's PTSD symptoms had caused constriction of social and interpersonal relationships and a decrease in recreational activities, but were not the reason why he was placed on disability by the USPS or the reason for why he retired from the USPS.  The examiner opined that the Veteran's PTSD would likely cause intermittent periods of inability to perform occupational tasks were the Veteran to attempt gainful employment.  

The Veteran continued to be seen for mental health and substance abuse services, records from which contain no evidence of suicidal or homicidal ideation.  In March 2011, the Veteran denied all symptoms of depression and mania, but reported continued nightmares and flashbacks.  A GAF score of 60 was recorded.  

In August 2011, the Veteran presented testimony at a Board hearing.  When asked whether he believed that his PTSD was properly evaluated as 70 percent disabling, the Veteran stated that "it may be a little bit higher because [he] still suffer[s] . . . flashbacks and so forth."  He reported nightmares and flashbacks and stated that he had begun to grind his teeth in his sleep.  The Veteran also reported an increase in the severity of his PTSD symptoms since his last VA examination.  

The Veteran was afforded another VA examination in April 2012.  The examiner reviewed the evidence of record, noting that the Veteran suffered from social isolation, frequent panic attacks, avoidance behaviors, symptoms of depression, and an apparent inability to maintain relationships.  The examiner indicated that there was no evidence showing a change in symptoms since the Veteran's 2010 VA examination.

Reviewing the GAF scores of record, the examiner indicated that the Veteran's GAF would have been lower in 2009, at a time when he was drinking heavily, getting into fights, and experiencing legal problems related to disorderly conduct.  His GAF score was noted to be highest after completing inpatient treatment.  The examiner stated that the Veteran's current GAF score was a 52, which was lower than that which was assigned at the time of the October 2008 examination because he was in a relationship at that time.  The Veteran reported during the current examination that he "can't do relationships" and that he did not intend to pursue another relationship.  The examiner thus stated that the decrease in GAF score did not reflect an increase in symptoms, but rather, a decrease in sociability and desire for relationships.  The examiner also indicated that the Veteran's current GAF was lower than that which was recorded in 2010 because of his chronic problems with unemployment.  The examiner noted that on examination in 2010, the Veteran did not attribute his occupational problems to his PTSD, but that he did so currently.  Overall, the examiner indicated that the Veteran's PTSD resulted in social and occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but that the Veteran was generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

As noted above, the current claim stems from the Veteran's disagreement with the initial disability rating assigned.  Thus, the Board must analyze the severity of the service-connected PTSD from June 24, 2008, forward.  In evaluating the severity of the Veteran's PTSD, the Board points out that "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board must consider the actual level of occupational and social impairment caused by the Veteran's PTSD throughout the pendency of his claim.   

Given the evidence contained in the VA treatment records and the October 2008 VA examination report, and in consideration of the benefit-of-the-doubt doctrine, the Board finds that prior to November 9, 2009, the Veteran's PTSD more nearly approximated the criteria required for a 50 percent rating, but not higher.  Indeed, the evidence of record shows that the Veteran experienced symptoms suggestive of the 50 percent rating criteria such as flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran also endorsed having nightmares, flashbacks, anger issues, avoidance, paranoid and/or intrusive thoughts, irritability, depression, insomnia, decreased energy levels, occasional feelings of hopelessness and helplessness, and occasional visual and olfactory hallucinations.  Notably, in consideration of the Veteran's reported symptoms, the Veteran was assigned GAF scores ranging from 48 to 60 during the relevant time period.

In assessing the evidence of record, it is important to note that the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).  A GAF score of 41 - 50 is defined as: "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A GAF score of 51-60 is defined as: "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  

The Board finds highly probative the fact that a multitude of VA clinicians assigned to the Veteran GAF scores that reflected their determination that the Veteran's PTSD symptoms were moderate in degree.  Overall, the Board finds that the moderate severity of the Veteran's PTSD symptomatology warrants the assignment of a 50 percent rating from June 24, 2008.  Overall, however, the Board finds that the evidence of record fails to support a rating greater than 50 percent prior to November 9, 2009.  In this regard, the Board notes that although the Veteran was assigned a GAF score of 48 in June 2009, which could potentially support the assignment of a higher rating, it does not appear as though the Veteran was indeed suffering from the types of serious symptoms that would support a GAF score of 48 at that time.  The Board notes that regardless of the GAF score assigned, that score must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a) (2012).  Notably, in presenting to the mental health clinic in June 2009, the Veteran reported feeling depressed, having a loss of interest in usual activities, insomnia, decreased concentration, decreased appetite, nightmares, flashbacks, and anger.  Suicidal and homicidal ideation were specifically denied.  Accordingly, as the types of symptoms that would coincide with a GAF score of 48 were not noted at the time that that score was assigned, the Board finds that the actual symptoms reflected in the June 2009 treatment record are more probative than the GAF score recorded therein in terms of evidentiary value.  

Further, while the Veteran has endorsed some more serious symptoms suggestive of the next higher rating, such as occasional visual and olfactory hallucinations, based on the competent and probative evidence of record, the Board finds that the Veteran's disability picture does not more nearly approximate that required for a 70 percent disability rating prior to November 9, 2009.  The Board is cognizant of the fact that "it is not the symptoms, but their effects, that determine the level of impairment," Mauerhan, supra; however, the type of symptoms experienced by the Veteran is an important consideration in determining whether his disability picture warrants a 70 percent disability rating, as the rating criteria specifically requires "occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as . . . ."  38 C.F.R. § 4.130, DC 9411 (emphasis added).  Notably, the evidence of record dated prior to November 9, 2009, fails to suggest that the Veteran's PTSD resulted in deficiencies in judgment or thinking.  To the extent that his PTSD resulted in deficiencies in mood, work, and family relations, the deficiencies were clearly the result of symptomatology less severe than that contemplated by the 70 percent rating criteria.  Again, the Board emphasizes that multiple VA clinicians have indicated that the Veteran's PTSD symptomatology was only moderate in degree, as evidenced by the assignment of GAF scores ranging between 51 and 60.  

In sum, the Board finds that prior to November 9, 2009, the Veteran's disability picture more nearly approximated occupational and social impairment with reduced reliability and productivity due to moderate level of symptomatology, such that a 50 percent rating is warranted from June 24, 2008.  The Board finds no basis, however, upon which to award a rating greater than 50 percent prior to November 9, 2009.  As discussed above, the Veteran's overall disability picture has not been shown to more nearly approximate occupational and social impairment with deficiencies in most areas due to the severe symptoms contemplated by the 70 percent rating criteria or total occupational and social impairment at any point during the relevant period.  See 38 C.F.R. §§ 4.7, 4.130, DC 9411.

The Board has also considered whether the evidence supports a rating greater than 70 percent from November 9, 2009, but finds that it does not.  Notably, the April 2012 VA examiner determined that the Veteran was generally functioning satisfactorily and attributed the Veteran's decrease in GAF score, as recorded in the November 2009 VA examination report, to the fact that he was drinking heavily at that time.  Indeed, since November 9, 2009, the Veteran's GAF scores have ranged from 57 to 65, which is not reflective of total occupational and social impairment.  Further, although the Veteran ceased working, it appears from the evidence of record that that had more to do with his physical disabilities than with his mental state.  Moreover, while the Veteran ended his relationship with his fiancée and reported that he "can't do relationships," he maintained relationships with his brother, mother, VA staff, and AA sponsor.  Overall, the Board finds that the evidence of record dated since the November 9, 2009, VA examination, during which the Veteran was assigned a GAF score of 48, which was the apparent basis for the assignment of a 70 percent rating, fails to suggest that the Veteran indeed meets the criteria for a 70 percent rating.  Accordingly, it is not evidence suggestive of rating in excess of 70 percent.  In this regard, the Board finds it notable that the April 2012 VA examiner specifically indicated that examination results were consistent with the results of the Veteran's VA examination conducted in 2008 and 2010, which suggests that the overall severity of his disability remained relatively constant since the award of service connection, save for an increase in symptoms in 2009.  

In finding that evaluations greater than 50 percent prior to November 9, 2009, and 70 percent thereafter, are not warranted, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits. The Board is unable to identify a reasonable basis for granting higher ratings at any point during the claim period. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (20132); see Fenderson, supra.

The above determinations are also based upon consideration of applicable rating provisions and Board finds that the level of severity and symptomatology of the Veteran's service-connected PTSD are described by the established criteria found in the rating schedule for that disability.  The Board finds that the applicable rating criteria specifically contemplate the level of disability and symptomatology reported, to include nightmares, flashbacks, anger, avoidance, paranoid and/or intrusive thoughts, irritability, depression, insomnia, decreased energy levels, feelings of hopelessness and helplessness, and visual and olfactory hallucinations.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the criteria set forth in the rating criteria for the assigned 50 and 70 percent disability ratings describe the Veteran's disability level and symptomatology throughout the pendency of his claim and, therefore, the currently assigned schedular evaluation is adequate.  Thus, no referral for extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2012).

ORDER

Entitlement to a disability rating for PTSD of 50 percent from June 24, 2008, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an evaluation for PTSD in excess of 70 percent from November 9, 2009, is denied.


REMAND

In February 2012, the Board remanded the issues of entitlement to service connection for right-sided pelvic pain, right leg neuropathy, right leg lengthening, a right leg disability other than neuropathy and lengthening, and a low back disability, and a claim for a disability rating in excess of 10 percent for service-connected old contusion of the right kidney, with residual abdominal wall muscle strain, for further development.  

Specifically, with regard to the Veteran's kidney disability rating, the Board noted that the Veteran's service-connected old contusion of right kidney, with residual abdominal wall muscle strain, was rated as 10 percent disabling under 38 C.F.R. § 4.75, DC 5319 and 38 C.F.R. § 4.75, DC 4.118, DC 7502, which pertain to an injury to Muscle Group XIX and chronic nephritis, respectively.  The Board thus directed that on remand, the examiner was to provide a complete assessment of the severity of the Veteran's service-connected disability, which was to include all findings necessary to apply the rating criteria under the pertinent DCs, paying particular attention to assessing whether the disability associated with the affected muscle would be considered slight, moderate, moderately severe, or severe.  The Board further indicated that all necessary studies should be performed and that the examiner should also discuss whether the Veteran has any associated objective neurological abnormalities due to kidney contusion or muscle damage.  

In March 2012, the Veteran underwent a VA kidney examination.  Notably, the March 2012 examination report directs the reader to refer to "the separately scheduled [r]heumatology C & P [e]xam[ination] for information and opinions" related to the neurological and muscular aspects of the Veteran's service-connected kidney disability.  A review of the record fails to reveal that any such examination was conducted, or even scheduled.  As the March 2012 VA examination report does not contain findings related to the neurological and/or muscular aspects of the Veteran's service-connected kidney disability, the evidence of record is not adequate for evaluation purposes and the matter must again be remanded to ensure compliance with the terms of the Board's February 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

Also in its February 2012 remand, the Board noted the Veteran's assertion that as a result of his in-service motor vehicle accident and resulting injury to the kidney and abdominal wall, he developed an abundance of scar tissue and the muscles on his right side had atrophied, which resulted in his claimed pelvic pain, right leg neuropathy, and right leg lengthening.  The Board thus indicated that, as part of the examination to be afforded on remand in connection with his claim for an increased evaluation for his service-connected old kidney contusion, the examiner should address the nature and etiology of the Veteran's complained-of pelvic pain, right leg lengthening, and right leg neuropathy.  The examiner was requested to, at a minimum, comment on whether the type of injury sustained in service would result in the formation of scar tissue.  The examiner was also asked to include a nexus opinion as to whether it is at least as likely as not that the Veteran's pelvic pain, right leg lengthening, and/or right leg neuropathy were directly attributable to his active military service, to include as a result of his 1993 motor vehicle accident, and whether it was at least as likely as not the Veteran's service-connected old contusion of right kidney with residual abdominal wall muscle strain had caused or made chronically worse the Veteran's pelvic pain, right leg lengthening, or right leg neuropathy.  

Concerning these requested opinions, the March 2012 VA examiner opined against a direct association with service, but stated that he was unable to resolve the issue of whether the Veteran had scar tissue around his kidney without resorting to mere speculation because there was insufficient objective information to make such a medical determination.  The examiner thus indicated that he was unable to resolve the issue of whether the Veteran's in-service motor vehicle accident, as described by the Veteran and recorded in his STRs, is the type of injury that would result in such scarring around the kidney or abdominal wall and recommended further testing, such as an ultrasound or a magnetic resonance imaging (MRI) test, to determine whether the Veteran sustained any structural damage to his kidneys not otherwise detectable on standard x-rays.

Upon review of the VA examination report, the Board finds that compliance with the terms of its earlier remand has not been achieved; nor is the report adequate for evaluation purposes.  See Barr and Stefl, both supra.  Notably, in remanding the matters in February 2012, the Board specifically stated that should an examiner determine that he/she could not provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined.  The Board stated that if an examiner suggested that additional testing or information could lead to a conclusive opinion, the AOJ was to ensure that any additional evidentiary development suggested by the examiner was to be undertaken so that a definite opinion can be obtained.  In the instant case, the examiner clearly indicated additional testing could aid in his ability to render a non-speculative medical opinion.  However, given that the additional evidentiary development was not undertaken, the Board has no choice but to again remand the matters for further development.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (stating that when the record in doubt whether additional testing "might reasonably illuminate the medical analysis . . . it is the Board's duty to remand for further development"); Daves v. Nicholson, 21 Vet. App. 46, 51-52 (2007) (stating that when "medical examiner specifically states that a medical opinion cannot be provided without information not currently available, the Secretary's duty to assist requires that the Secretary determine whether that information may be reasonably obtained, and if so, to make efforts to obtain it and seek an additional medical opinion which considers the relevant information").  

Concerning the Veteran's claim of service connection for a low back disability, a VA examination was conducted in June 2012, the report of which states that due to an odd neurological examination and a normal MRI and x-rays, an electromyography (EMG) and nerve conduction velocity tests (NCVs) were ordered.  The examiner indicated that once those tests had been completed, an addendum would be completed.  Upon review of the record, it does not appear as though an EMG or NCV test was done or that an addendum opinion was completed.  Accordingly, that matter must also be remanded for completion of the additional evidentiary development and opinion.  See Jones, Daves, Barr, and Stegall, all supra.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Obtain the EMG and NCV studies mentioned by the June 2012 examiner in connection with the claim of service connection for a low back disability.  The results of all testing must be included in the claims folder.  Thereafter, return the claims folders to the examiner who conducted the June 2012 back examination for an addendum that discusses whether the Veteran has a currently diagnosed low back disability and provides an opinion as to whether any currently diagnosed low back disability, to include myofascial pain syndrome, is at least as likely as not related to his period of military service, to specifically include a 1993 motor vehicle accident sustained in service.  As part of the opinion, the examiner must identify the medical reasons to accept or reject the Veteran's statements regarding the continuity of back symptoms since his 1993 accident.

(If the June 2012 VA examiner is no longer available, or deems that another examination is required to satisfy the demands of this remand, the Veteran should be afforded another examination in connection with his claim for service connection for a low back disability.  The examiner should be asked to address all questions posed herein, as well as within the Board's June 2012 remand.)

2.  Then, schedule the Veteran for an appropriate VA examination to assess the neurological and/or muscular aspects of the Veteran's service-connected kidney disability.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  All appropriate tests and studies, should be performed and all clinical findings should be reported in detail.  The results of any testing must be included in the examination report.

The examiner should be asked to provide a complete assessment of the severity of the neurological and/or muscular aspects of the Veteran's service-connected old contusion of right kidney with residual abdominal wall muscle strain.  The examiner should make all findings necessary to apply the rating criteria set forth in DC 5319, paying particular attention to assessing whether the disability associated with the affected muscle would be considered slight, moderate, moderately severe, or severe.  See 38 C.F.R. § 4.56 (2012).  In doing so, the examiner should comment on the presence or absence of the cardinal signs and symptoms of muscle disability, including:  loss of power; weakness; lowered threshold of fatigue; fatigue pain; impairment of coordination; and uncertainty of movement.  All indicated studies should be performed.  

The examiner should also discuss whether the Veteran has any associated objective neurological abnormalities due to kidney contusion or muscle damage.  Each nerve affected, or seemingly affected, should be identified and the degree of disability stated as "mild," "moderate," "moderately severe," "severe," or "complete paralysis."

Consideration must be given to the Veteran's assertion that his claimed right leg, low back, and pelvic disabilities are related to his service-connected old kidney contusion with residual abdominal wall muscle strain, and specifically to his contention that his kidney injury resulted in scar tissue that has in turn resulted in his claimed leg and pelvic disabilities.  

The Veteran should be scheduled for all indicated tests, to include an ultrasound and/or MRI, to assist the examiner in ascertaining, to the extent possible, whether the Veteran has scar tissue around his kidney and/or abdominal wall muscles.  

The examiner should then provide an opinion as to whether any currently diagnosed right leg condition, to specifically include leg lengthening and right leg neuropathy, or any diagnosed pelvic disability, or any low back disability is at least as likely as not due to the Veteran's service-connected old kidney contusion with residual abdominal wall muscle strain, or whether the Veteran's service-connected old kidney contusion with residual abdominal wall muscle strain has caused or made chronically worse any right leg, low back, or pelvic disabilities.  If the examiner determines that the Veteran's right leg, low back, and/or pelvic disabilities are not caused or aggravated by his service-connected kidney and abdominal muscle disability, the examiner should provide an opinion as to the etiology of those disabilities, to the extent that one is ascertainable.

Regardless of whether the examiner's opinion as to any question is favorable or negative, the examiner must provide support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his/her opinion.  As part of his rationale, the examiner must specifically identify the medical reasons to accept or reject the Veteran's statements that his right leg lengthening, right leg neuropathy, low back disability, and pelvic pain are related to his service-connected kidney and abdominal muscle disability, to include the development of scar tissue as a result of his in-service injuries.  

3.  The AOJ should review the reports prepared by examiners, and if any examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue of entitlement to service connection for pelvic pain, right side; right leg neuropathy; a low back disability; right leg lengthening; a right leg disability other than neuropathy and lengthening; and entitlement to a disability rating in excess of 10 percent for service-connected old contusion of the right kidney, with residual abdominal wall muscle strain.  If any benefit sought is not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


